Citation Nr: 0525912	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  01-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1948 to July 1971, when he retired.  The veteran 
died in September 2000; the appellant is the veteran's 
putative widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The Board remanded the 
case for additional development in August 2003; the case has 
now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in September 2000, at the age of 69, 
from renal failure due to arteriosclerotic vascular disease 
(ASVD) due to coronary artery disease (CAD).

2.  At the time of his death, the veteran had not been 
service connected for any disability.

3.  Service medical records do not indicate that the veteran 
suffered from any chronic renal, cardiac or 
respiratory/cardiac condition.

4.  The competent medical evidence of record shows that 
tobacco use in service ultimately contributed to the 
veteran's cause of death.

5.  A connection between the veteran's fatal ASVD/CAD and his 
service has not been demonstrated.


CONCLUSIONS OF LAW

1.  The claim for service connection for cause of death due 
to tobacco use in service is barred by law.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2004).

2.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that service connection for the cause 
of the veteran's death should be established because the 
veteran was treated for hypertension while he was in service.  
She also asserts that smoking tobacco in service led to 
disease that caused his death.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was 
not in effect for hypertension or for any other disability or 
medical condition.

Review of the veteran's service medical evidence of record 
reveals that he underwent an electrocardiogram (EKG) in 
September 1964; the results were normal and the veteran's 
blood pressure reading was 124/80.  In August 1970, the 
veteran denied ever having been treated for a heart condition 
or high blood pressure, in a dental treatment record.  A 
chest x-ray performed in November 1970 revealed no 
significant findings.  The veteran underwent a retirement 
medical examination in December 1970; he denied high blood 
pressure in the associated report of medical history.  On 
physical examination his lungs, heart and vascular system 
were all noted to be normal.  The veteran's EKG was normal as 
well and his blood pressure was 120/84.  There is no 
indication that the veteran was taking any blood pressure 
medication.  His service records also show that he had upper 
respiratory infections, pharyngitis, bronchitis, and 
epididymitis.  

Post service, the veteran was treated for arterial 
fibrillation in 1994.  In October 1994, the veteran, while 
being treated at the Rapid City Regional Hospital, denied any 
previous cardiac history.  He was noted to have a history of 
marginal hypertension in the past, but he was never treated 
with medical therapy.  An EKG revealed concentric left 
ventricular atrophy that was thought to be due to long-
standing hypertension.  Elevated blood pressure readings were 
recorded over a five-day period in November 1994.  A December 
1998 note from that facility indicated that the veteran had 
suffered a myocardial infarction four years prior to his 
admission.  A July 2000 note states that the veteran had had 
hypertension for several years and that he had started taking 
medication for hypertension in 1997.  The terminal hospital 
records indicate that the veteran had a history of coronary 
artery disease and a history of atrial fibrillation.  

The immediate cause of death listed on the veteran's death 
certificate was renal failure.  ASVD and CAD were listed as 
the underlying causes of the fatal renal failure.  An autopsy 
was not performed.

In April 2005, a VA physician reviewed the claims file, 
including the veteran's service medical records and his post-
service medical treatment records dated between 1994 and 
2000.  The reviewer noted that the veteran had had chronic 
obstructive pulmonary disease (COPD) noted on a problem list 
from a private facility dated in 1994.  The reviewer also 
noted that hypertension was noted in 1994, and that the 
veteran started on treatment for it in either 1994 or 1995.  
The reviewer stated that the veteran's service medical 
records indicated that he had been treated for sore throats 
and upper respiratory infections on various occasions and 
that chest pain had been noted in conjunction with the upper 
respiratory infections.  The reviewer stated that the 
veteran's service medical records did not show any symptoms 
or diagnosis of COPD or other chronic respiratory disorders 
or heart disease, hypertension or renal failure.  The 
reviewer further stated that the veteran was never treated 
with antihypertensives while he was on active duty.  The 
reviewer noted that the veteran had undergone treatment for 
recurrent epididymitis without sequelae or residuals from an 
in-service epididymectomy.

After reviewing the claims file and all of the medical 
evidence of record, the VA physician opined that the 
diagnoses listed as the cause of the veteran's death on his 
death certificate and the diagnoses that were active problems 
at the time of his death were not related to his military 
service.  The reviewer based the opinion on the fact that the 
veteran's service medical records did not show that he had 
any symptoms of arteriosclerotic heart disease (ASHD), 
arteriosclerotic or coronary artery disease, renal failure, 
hypertension or chronic respiratory conditions.  There was no 
evidence that the veteran had hypertension while he was on 
active duty and there was no evidence to indicate that the 
veteran suffered from any of these medical conditions within 
one year from his 1971 discharge from the military.  The 
first evidence of record demonstrating the existence of 
diagnoses of COPD and hypertension is dated in 1994.  CAD is 
first mentioned as an active diagnosis around 2000.  The 
reviewer stated that there was no evidence of continuity of 
these conditions back to the veteran's time in service.

The VA reviewer stated that none of the disease processes 
included on the September 2000 death certificate was 
attributable to the veteran's active military service outside 
of his in-service tobacco use.  The reviewer also stated that 
none of the September 2000 diagnoses in the terminal hospital 
records was attributable to the veteran's period of military 
service with the exception of the remote right testicular 
cyst removal.  However, the reviewer also stated that this 
condition was not active at the time of the veteran's death 
and that the right epididymectomy did not contribute in any 
way to the veteran's death nor did it combine to cause death 
or aid or lend assistance to the production of death because 
it was a completely inactive condition and totally unrelated 
to the conditions that did cause his death.

The Board initially notes that the appellant, in a March 2002 
written statement, argued that the veteran's ACVD was caused 
by his in-service smoking.  She stated that the veteran's 
smoking started during service and continued throughout his 
military career.  The April 2005 VA medical opinion relates 
the veteran's in-service tobacco use to his ASVD and CAD.  
However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a).  Service connection, however, 
will not be prohibited if the disability or death can be 
service connected on some basis other than the veteran's use 
of tobacco products during service, or if the disability 
became manifest or death occurred during service.  See 
38 C.F.R. § 3.300 (b); see also 38 U.S.C.A. § 1103(a).  There 
is no competent medical opinion of record to that effect in 
this case.

Because the appellant's claim was received after June 9, 1998 
(September 2000), the veteran's cause of death cannot be 
considered service connected if it is attributable to the use 
of tobacco products during service.  See 38 C.F.R. 
§ 3.300(a).  Further-more, the medical evidence shows that 
the veteran's smoking contributed to his ASVD and CAD, and 
therefore, the veteran's cause of death cannot be service 
connected.

The Board notes that the written statements of the appellant 
that the veteran's death was causally connected to the 
veteran's service are not probative as there is no evidence 
in the record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  The 
same is true for the appellant's representative.

There is no competent medical evidence that indicates that 
the veteran's renal failure, ASVD and CAD were related to any 
incident of service apart from his use of tobacco products, 
as opposed to any other possible cause, and such would be 
required to prevail on the claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the Board finds that there is no 
approximate balance of the positive and negative evidence as 
to whether the veteran's fatal renal failure and ASVD/CAD 
were related to service.  The preponderance of the evidence 
is against the claim.  This is so primarily because the 2005 
reviewer's opinion stands uncontradicted in the record.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her cause of death claim in the 
letters sent by the RO in October 200, and August 2004, as 
well as the discussion in the May 2001 Statement of the Case 
(SOC) and the September 2002 and May 2005 Supplemental 
Statements of the Case (SSOC).  The appellant was notified of 
the information necessary to substantiate her claim for 
service connection for the cause of the veteran's death in 
these documents.  She was also told that she needed to ensure 
that all pertinent evidence was submitted.  She was informed 
as to what was required of her and what VA would do to assist 
her.  Therefore, VA has no outstanding duty to inform.

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
cause of death claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private medical records relating to 
the veteran's last months have been associated with the 
claims file.  The appellant did not provide any information 
to VA concerning treatment records that she wanted the RO to 
obtain for her that were not obtained.  The Board obtained a 
VA medical opinion; the appellant was afforded the 
opportunity to respond to that April 2005 medical opinion, 
but she did not submit any further evidence or argument.  The 
appellant's representative did not submit any additional 
evidence either.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


